Citation Nr: 1341372	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to January 1946 including during World War II.  His awards and decorations include a Silver Star and a Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that, in pertinent part, denied service connection for PTSD, a low back disorder, and tinnitus.  The file was later transferred to the RO in St. Petersburg, Florida.

During the pendency of this claim, the Veteran raised a claim of entitlement to service connection for a skin disorder of the face, head, and upper and lower extremities, and a bilateral foot disorder, as due to heat exposure during active duty field medical training and cold exposure during combat service the Battle of the Bulge.  See December 2012 statement from the Veteran's his representative.  Private medical evidence regarding claimed disorders, dated from 1995 to 2012, was submitted at the time.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate development and adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 8, 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge during a hearing conducted at the RO.  In a January 2013 letter, the RO advised the Veteran that his name was placed on the list of persons wishing to appear before the Board.  There is no indication in the record that the Veteran withdrew this hearing request in writing.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2013).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



